838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harrison E. LIVINGSTONE, Plaintiff-Appellant,v.LITTLE, BROWN & COMPANY and John Taylor Williams, Defendant-Appellee.
No. 86-2062.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1987.Decided:  Feb. 5, 1988.

Harrison E. Livingstone, appellant pro se.
Stephen Donald Langhoff, Doyle & Langhoff, Molly H. Sherden, Palmer & Dodge, for appellees.
Before DONALD RUSSELL, WIDENER, and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Our review of the record and the district court's decision reveals that this appeal from that court's order refusing relief on this claim of defamation lacks merit.  We affirm the district court's finding that the alleged defamatory statement was not, in fact, made.*   Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument, deny the motion to stay this appeal, and affirm the judgment below on the reasoning of the district court.  Livingstone v. Little, Brown & Co., C/A No. 82-719-K (D.Md., May 1, 1986).


2
AFFIRMED.



*
 We express no opinion regarding the district court's conclusion that even if the statement was made, it was absolutely privileged